Exhibit 10.2

 

NON-QUALIFIED STOCK OPTION AGREEMENT

 

--------------------------------------------------------------------------------

 

This Option Agreement (the “Agreement”) is made as of the                     
day of                     , between Qwest Communications International Inc., a
Delaware Corporation (the “Company”), and (the “Optionee”).

 

WHEREAS, pursuant to the Qwest Communications International Inc. Equity
Incentive Plan (the “Plan”), the Company desires to afford the Optionee the
opportunity to purchase shares of Company Common Stock, par value $.01 per share
(the “Common Shares”).

 

NOW, THEREFORE, in connection with the mutual covenants hereinafter set forth
and for other good and valuable consideration, the receipt and adequacy of which
is hereby acknowledged, the parties hereto agree as follows:

 

1. DEFINITIONS: CONFLICTS.

 

Capitalized terms used and not otherwise defined herein shall have the meanings
given thereto in the Plan. The terms and provisions of the Plan are incorporated
herein by reference. In the event of a conflict or inconsistency between the
terms and provisions of the Plan and the terms and provisions of this Agreement,
the terms and provisions of the Plan shall govern and control. In the event of a
conflict or inconsistency between the terms and conditions of this Agreement and
any agreement between Optionee and U S WEST, Inc. and/or its subsidiaries, the
terms and conditions of this Agreement shall govern and control. In the event of
a conflict or inconsistency between the terms and conditions of this Agreement
and any employment agreement between Company and Optionee (other than an
agreement between the Optionee and U S WEST, Inc. and/or its subsidiaries), such
employment agreement shall govern.

 

2. GRANT OF OPTIONS.

 

The Company hereby grants to the Optionee the right and option (the “Option” or
“Options”) to purchase up to, but not exceeding in the aggregate,
                     Common Shares, on the terms and conditions herein set
forth.

 

3. PURCHASE PRICE.

 

The purchase price of each Common Share covered by the Option shall be
                     (the “Purchase Price”).

 

4. TERM OF OPTIONS.

 

The term of the Option shall be ten (10) years from the date hereof, subject to
earlier termination as provided in Sections 6 and 8 hereof.



--------------------------------------------------------------------------------

5. VESTING OF OPTIONS.

 

The Option, subject to the terms, conditions and limitations contained herein,
shall vest and become exercisable with respect to the Common Shares in
installments of         % one year from the date hereof and in additional
installments of         % on each subsequent anniversary thereafter; provided
that with respect to each such installment, the Optionee has remained in
continuous employment with the Company from the date hereof through the date
such installment is designated to vest.

 

Notwithstanding the vesting schedule set forth above, the Options will vest and
become immediately exercisable in the event of the Optionee’s death or
Disability (as defined in the Plan) and under the circumstances described in
Section 7 below.

 

6. TERMINATION OF EMPLOYMENT.

 

  (a) Termination of Employment for Reasons other than Death, Disability,
Retirement or Cause. In the event the Optionee’s employment with the Company
terminates for reasons other than Optionee’s death, Disability, Retirement or
Cause, the Option shall remain exercisable for a period of up to three months
after Optionee’s termination of employment (but not beyond the term of the
Option), to the extent vested and exercisable at the time of Optionee’s
termination of employment.

 

  (b) Termination of Employment Because Optionee Dies, Becomes Disabled or
Retires. In the event Optionee’s employment with the Company terminates because
Optionee dies, becomes Disabled (as defined in the Plan) or Retires, the Option
shall remain exercisable for two years after Optionee’s termination of
employment (but not beyond the term of the Option), to the extent vested and
exercisable at the time Optionee’s employment terminated. For purposes of this
Agreement, the terms “Retire” and “Retirement” shall meant that, at the time of
Optionee’s termination of employment, Optionee has one of the following age and
service combinations:

 

Retirement Age   Term of Employment

Any Age

  at least 30 years

50-54

  at least 25 years

55-59

  at least 20 years

60-64

  at least 15 years

65 and older

  at least 10 years

 

  (c) Termination of Employment for Cause. In the event Optionee’s employment
with the Company is terminated by the Company for Cause, the Option shall be
forfeited as of the date of such termination, whether or not otherwise vested or
exercisable on such date. For purposes of this Agreement, “cause” shall mean:

 

(1) Commission of an act deemed by the Company in its sole discretion to be an
act of dishonesty, fraud, misrepresentation or other act of moral turpitude that
would reflect negatively upon Qwest or compromise the effective performance of
Optionee’s duties;

 

2



--------------------------------------------------------------------------------

(2) Unlawful conduct resulting that would reflect negatively upon Qwest or
compromise the effective performance of Optionee’s duties, as determined by the
Company in its sole discretion;

 

(3) Conviction of (or pleading nolo contendere to) any felony or a misdemeanor
involving moral turpitude;

 

(4) Continued failure to substantially perform Optionee’s duties to the
satisfaction of his or her supervisor (other than such failure resulting from
Optionee’s incapacity due to physical or mental illness) after the delivery of
written notice to Optionee specifically identifying the manner in which Optionee
has failed to substantially perform his or her duties and Optionee has been
afforded a reasonable opportunity to substantially perform his or her duties; or

 

(5) A willful violation of the Qwest Code of Conduct or other Qwest policies
that would reflect negatively upon Qwest or compromise the effective performance
of Optionee’s duties, as determined by the Company in its sole discretion.

 

  (d) Unvested Options Forfeited Upon Termination of Employment. Any portion of
the Option that has not vested as of the date Optionee’s employment terminates
shall be forfeited immediately upon termination of Optionee’s employment with
the Company, unless such termination occurs because Optionee dies or becomes
Disabled.

 

7. CHANGE OF CONTROL.

 

Unless otherwise provided in an employment agreement between Optionee and
Company, in the event there is a both a Change in Control, and a subsequent
termination of Optionee’s employment by the Company for a reason other than
Cause in a two-year period after the date of such Change of Control, the Option
shall vest in full and become immediately exercisable on the date of such
termination, and shall remain vested and exercisable during the remaining term
thereof.

 

8. FORFEITURE OF OPTION.

 

  (a)

Performance for Competitors. Notwithstanding any other provision of this
Agreement, Optionee shall immediately forfeit all rights under the Option, if,
during the 18 month period beginning on the date of Optionee’s termination of
employment, Optionee owns more than 2% of the common stock of, or is employed
by, advises, represents or assists in any other way any person or entity that
competes with, or intends to compete with the Company or any other Qwest entity
with respect to any product sold or service performed by the Company or any
other Qwest entity in any state or country in which the Company or any other
Qwest entity sells such products or performs such services, and if the
Committee, in its sole discretion, determines that such actions by Optionee are
detrimental to the Company. Notwithstanding the foregoing, if Optionee is an
attorney,

 

3



--------------------------------------------------------------------------------

 

Optionee may, subject to the applicable rules of ethics and the nondisclosure
provisions herein, perform services solely in his or her capacity as an outside
attorney on behalf of any person or entity, even if such person or entity
competes with Qwest or sells goods or services similar to those Qwest sells.

 

  (b) Non-solicitation of Employees. Notwithstanding any other provision of this
Agreement, Optionee shall immediately forfeit all rights under the Option, if,
during the one-year period beginning on the date of Optionee’s termination or
employment, Optionee induces any employee of Qwest to leave Qwest’s employment,
and if the Committee, in its sole discretion, determines that such actions by
Optionee are detrimental to the Company.

 

  (c) Nondisclosure. Optionee will not disclose outside of the Company or to any
person within the Company who does not have a legitimate business need to know,
any Confidential Information (as defined below) during Optionee’s employment
with the Company. Optionee will not disclose to anyone or make any use of any
Confidential Information of the Company after Optionee’s employment with the
Company ends for any reason, except as required by law after timely notice is
given by Optionee to the Company. This agreement not to disclose or use
Confidential Information means, among other things, that Optionee, for a period
of 18 months beginning on the effective date of the termination of Optionee’s
employment with the Company or any other Qwest entity for any reason, may not
take or perform a job whose responsibilities would likely lead Optionee to
disclose or use Confidential Information. Optionee acknowledges and agrees that
the assumption and performance of such responsibilities, in that situation,
would likely result in the disclosure or use of Confidential Information and
would likely result in irreparable injury to the Company. Moreover, during
Optionee’s employment with the Company, Optionee shall not disclose or use for
the benefit of the Company, himself or any other person or entity any
confidential or trade secret information belonging to any former employer or
other person or entity to which Optionee owes a duty of confidence or
nondisclosure of such information. If a court determines that this provision is
too broad, Optionee and Company agree that the court shall modify the provision
to the extent (but not more than is) necessary to make the provision
enforceable. “Confidential Information” is any oral or written information not
generally known outside of the Company, including without limitation, trade
secrets, intellectual property, software and documentation, customer information
(including, without limitation, customer lists), company policies, practices and
codes of conduct, internal analyses, analyses of competitive products,
strategies, merger and acquisition plans, marketing plans, corporate financial
information, information related to negotiations with third parties, information
protected by the Company’s privileges (such as the attorney-client privilege),
internal audit reports, contracts and sales proposals, training materials,
employment and personnel records, performance evaluations, and other sensitive
information. This agreement does not relieve Optionee of any obligations
Optionee has to the Company under law. If Optionee fails to comply with the
provisions of this paragraph, Optionee shall immediately forfeit all rights
under the Option. Nothing in this paragraph shall prevent or limit Optionee’s
ability to provide truthful responses to legitimate inquiries from governmental
agencies.

 

4



--------------------------------------------------------------------------------

  (d) Post-termination finding of Cause. Notwithstanding any other provision of
this Agreement, Optionee shall immediately forfeit all rights under the Award
and shall repay to Company all proceeds from the vesting or lapsing of the Award
occurring after Optionee’s termination of employment, if, within the two-year
period beginning on Optionee’s termination date, the Committee determines that
Optionee, while employed by Company, engaged in conduct constituting Cause (as
defined by any employment agreement between Company and Optionee, or if there is
no employment agreement, as defined by the Plan). Consistent with applicable
law, any repayments shall include an interest factor equal to the applicable
federal short term interest rate pursuant to Internal Revenue Code section 1274.
Interest shall begin to accrue on the 31st day after Optionee (or, if
applicable, Optionee’s estate or beneficiary) received Company’s written
notification of its determination that such Cause exists or existed, and shall
continue to accrue until complete repayment is made to Company. This provision
shall not be effective after a Change in Control.

 

9. TRANSFERABILITY OF OPTION.

 

Except to the extent permitted by the Committee in accordance with the
provisions of the Plan, the Optionee may not voluntarily or involuntarily
pledge, hypothecate, assign, sell or otherwise transfer the Option except by
will or the laws of descent and distribution, and during the Optionee’s
lifetime, the Option shall be exercisable only by the Optionee.

 

10. NO RIGHTS AS A SHAREHOLDER.

 

The Optionee shall have no rights as a shareholder with respect to any Common
Shares until the date of issuance to the Optionee of a certificate evidencing
such Common Shares. No adjustments, other than as provided in Article IV of the
Plan, shall be made for dividends (ordinary or extraordinary, whether in cash,
securities or other property) or distributions for which the record date is
prior to the date the certificate for such Common Shares is issued.

 

11. REGISTRATION: GOVERNMENTAL APPROVAL.

 

The Option granted hereunder is subject to the requirement that, if at any time
the Committee determines, in its discretion, that the listing, registration, or
qualifications of Common Shares issuable upon exercise of the Option is required
by any securities exchange or under any state or Federal law, rule or
regulation, or the consent or approval of any governmental regulatory body or
other person is necessary or desirable as a condition of, or in connection with,
the issuance of Common Shares, no Common Shares shall be issued, in whole or in
part, unless such listing, registration, qualification, consent or approval has
been effected or obtained free of any conditions or with such conditions as are
acceptable to the Committee.

 

12. METHOD OF EXERCISING OPTION.

 

Subject to the terms and conditions of this Agreement, the Option may be
exercised by contacting the stock broker designated by the Company from time to
time and following such broker’s instructions. Alternatively, if Optionee wishes
to use his or her personal stock broker, Optionee may provide written notice to
the Company, Attention: Manager, Stock

 

5



--------------------------------------------------------------------------------

Administration. Such notice shall state the election to exercise the Option and
the number of Common Shares in respect of which the Option is being exercised,
shall be signed by the person or persons so exercising the Option and shall be
accompanied by payment in full of the Purchase Price for such Common shares.

 

Payment of such Purchase Price shall be made in United States dollars by
certified check or bank cashier’s check payable to the order of the Company or
by wire transfer to such account as may be specified by the Company for this
purpose. Subject to such procedures and rules as may be adopted from time to
time by the Committee, the Optionee may also pay such Purchase Price by
(i) tendering to the Company Common Shares with an aggregate Fair Market Value
on the date of exercise equal to such Purchase Price provided that such Common
Shares must have been held by the Optionee for more than six (6) months,
(ii) delivery to the Company of a copy of irrevocable instructions to a
stockbroker to sell Common Shares or to authorize a loan from the stockbroker to
the Optionee and to deliver promptly to the Company an amount sufficient to pay
such Purchase Price, or (iii) any combination of the methods of payment
described in clauses (i) and (ii) and in the preceding sentence. The certificate
for Common Shares as to which the Option shall have been so exercised shall be
registered in the name of the person or persons so exercising the Option. All
Common Shares purchased upon the exercise of the Option as provided herein shall
be fully paid and non-assessable.

 

The Company’s Insider Trading Policy 110 requires that all Insiders must
pre-clear with the Law Department all proposed transactions in Qwest Securities
prior to transaction.

 

13. INCOME TAX WITHHOLDING.

 

The Company may make such provisions and take such steps as it may deem
reasonably necessary or appropriate for the withholding of all federal, state,
local and other taxes required by law to be withheld with respect to the
exercise of the Option and the issuance of the Common Shares, including, but not
limited to, deducting the amount of any such withholding taxes from any other
amount then or thereafter payable to the Optionee, or requiring the Optionee, or
the beneficiary or legal representative of the Optionee, to pay to the Company
the amount required to be withheld or to execute such documents as the Company
deems necessary or desirable to enable it to satisfy its withholding
obligations.

 

14. COMMITTEE DISCRETION.

 

Any decision, interpretation or other action made or taken in good faith by the
Committee arising out of or in connection with this Agreement, the Plan or the
Option shall be final, binding and conclusive on the Company, Optionee and any
respective heir, executor, administrator, successor or assign.

 

15. NON-QUALIFIED STOCK OPTION.

 

The Option granted hereunder is not intended to be an “incentive stock option”
within the meaning of Section 422 of the Code.

 

6



--------------------------------------------------------------------------------

16. WAIVER OF RIGHT TO JURY.

 

By signing this Agreement, Optionee voluntarily, knowingly and intelligently
waives any right he or she may have to a jury trial for all claims relating to
this Agreement and any other claim relating to Optionee’s employment with
Company. The Company also hereby voluntarily, knowingly, and intelligently
waives any right it might otherwise have to a jury trial for all claims relating
to this Agreement and any other claim relating to Optionee’s employment with the
Company.

 

17. GOVERNING LAW.

 

This Agreement shall be construed and interpreted in accordance with the laws of
the State of Delaware, without regard to the conflict of laws provisions of any
state. Any action to enforce this Agreement shall be brought in Colorado state
or federal district court and the parties waive any objection to the
jurisdiction or venue of such courts.

 

18. HEADINGS.

 

Headings are for the convenience of the parties and are not deemed to be part of
this Agreement.

 

19. EXECUTION.

 

This Agreement is voidable by the Company if the Optionee does not execute the
Agreement within 30 days of execution by the Company.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date and year first written above.

 

         QWEST COMMUNICATIONS INTERNATIONAL INC.          By:      Date         
   EVP-Chief Human Resources Officer               OPTIONEE:                
Date              

 

7



--------------------------------------------------------------------------------

RESTRICTED STOCK AGREEMENT

 

--------------------------------------------------------------------------------

 

This Restricted Stock Agreement (“Agreement”) is made as of the
                     day of                     , 200_, between Qwest
Communications International Inc., a Delaware corporation (the “Company”), and
                                , (the “Grantee”).

 

WHEREAS, pursuant to the Qwest Communications International Inc. Equity
Incentive Plan (the “Plan”), the Company desires to grant shares of Common
Stock, par value $0.01 per share, of the Company (“Common Stock”) to the Grantee
subject to the restrictions and on the terms and conditions specified below.

 

NOW THEREFORE, in connection with the mutual covenants hereinafter set forth and
for other good and valuable consideration, the receipt and adequacy of which is
hereby acknowledged, the parties hereto agree as follows:

 

1. DEFINITIONS: CONFLICTS.

 

Capitalized terms used and not otherwise defined herein shall have the meanings
given thereto in the Plan. The terms and provisions of the Plan are incorporated
herein by reference. In the event of a conflict or inconsistency between the
terms and provisions of the Plan and the terms and provisions of this Agreement,
the terms and provisions of the Plan shall govern and control. In the event of a
conflict or inconsistency between the terms and conditions of this Agreement and
any agreement between Grantee and U S WEST, Inc. and/or its subsidiaries, the
terms and conditions of this Agreement shall govern and control. In the event of
a conflict or inconsistency between the terms and conditions of this Agreement
and any employment agreement between Company and Grantee (other than an
agreement between the Grantee and U S WEST, Inc. and/or its subsidiaries), such
employment agreement shall govern.

 

2. GRANT OF RESTRICTED STOCK.

 

The Company hereby grants to the Grantee                      shares (the
“Shares”) of Common Stock (the “Restricted Stock”), effective as of
                     (the “Transfer Date”). After the Grantee becomes the holder
of record with respect to the Stock, the Grantee shall be treated as the
beneficial owner of the Stock and shall have the right to receive all amounts,
including cash and property of any kind, distributed with respect to the Stock.

 

3. RESTRICTIONS.

 

The Grantee shall not sell, assign, transfer by gift or otherwise, pledge,
hypothecate, or otherwise dispose of, by operation of law or otherwise, any of
the Shares for the period commencing on the Transfer Date and ending on the
Expiration Date (as defined in Section 4 below), except as otherwise provided in
Section 4 or Section 5 or as otherwise permitted by this Agreement or the terms
of the Plan.



--------------------------------------------------------------------------------

If any transfer of Shares is made or attempted to be made contrary to the terms
of this Agreement, the Company shall have the right to acquire for its own
account, without the payment of any consideration therefor, such Shares from the
owner thereof or his transferee, at any time before or after such prohibited
transfer. In addition to any other legal or equitable remedies it may have, the
Company may enforce its rights to specific performance to the extent permitted
by law and may exercise such other equitable remedies then available to it. The
Company may refuse for any purpose to recognize any transferee who receives
Shares contrary to the provisions of this Agreement as a stockholder of the
Company and may retain and/or recover all dividends on such Shares that were
paid or payable subsequent to the date on which the prohibited transfer was made
or attempted.

 

4. VESTING; LAPSE OF RESTRICTIONS.

 

Except as otherwise provided in this Agreement, the Shares of Restricted Stock
shall vest in installments of         % one year from the date hereof and in
additional installments of         % on each subsequent anniversary thereafter;
provided that, with respect to each installment, the Grantee has remained in
continuous employment with the Company from the date hereof through the date
such installment is designed to vest.

 

The Restricted Stock shall be fully vested and this Agreement shall terminate on
the last date set forth (the “Expiration Date”). Shares that have become vested
and as to which the restrictions have lapsed shall be referred to as Vested
Shares. Shares that have not become vested and as to which the restrictions have
not lapsed shall be referred to as Unvested Shares.

 

Notwithstanding the vesting schedule set forth above, the Unvested Shares will
become Vested Shares in the event of the Grantee’s death or Disability (as
defined in the Plan).

 

The Grantee may, at Grantee’s discretion and subject to the policies of the
Company, sell, assign, transfer by gift or otherwise, hypothecate, or otherwise
dispose of, by operation of law or otherwise, any of the Vested Shares not
withheld by the Company for tax withholding purposes pursuant to Section 9.

 

5. TERMINATION OF EMPLOYMENT; FORFEITURE OF UNVESTED SHARES.

 

In the event the Grantee’s employment with the Company is terminated for any
reason other than due to death or Disability, all Unvested Shares shall be
forfeited and the Grantee shall immediately transfer and assign to the Company,
without the requirement of consideration, all Unvested Shares, which shall
promptly be tendered to the Company by the delivery of certificates, if any, for
such Unvested Shares, duly endorsed in blank by the Grantee or the Grantee’s
representative or with stock powers attached thereto duly endorsed, at the
Company’s principal offices, all in form suitable for the transfer of such
Shares to the Company without the payment of any consideration therefor by the
Company. After the time at which any such Shares are required to be delivered to
the Company for transfer to the Company, the Company shall not pay any dividend
to the Grantee on account of such Shares or permit the Grantee to exercise any
of the privileges

 

2



--------------------------------------------------------------------------------

or rights of a stockholder with respect to such Shares, but shall, in so far as
permitted by law, treat the Company as the owner of such Shares.

 

6. ADJUSTMENT OF THE SHARES.

 

Upon the occurrence of an event described in Article IV of the Plan, the Shares
shall be adjusted in accordance with Article IV.

 

7. FORFEITURE OF UNVESTED SHARES.

 

  (a) Performance for Competitors. Notwithstanding any other provision of this
Agreement, Grantee shall immediately forfeit all rights under the Restricted
Stock Award, if, during the 18 month period beginning on the date of Grantee’s
termination of employment, Grantee owns more than 2% of the common stock of, or
is employed by, advises, represents or assists in any other way any person or
entity that competes with, or intends to compete with the Company or any other
Qwest entity with respect to any product sold or service performed by the
Company or any other Qwest entity in any state or country in which the Company
or any other Qwest entity sells such products or performs such services, and if
the Committee, in its sole discretion, determines that such actions by Grantee
are detrimental to the Company. Notwithstanding the foregoing, if Grantee is an
attorney, Grantee may, subject to the applicable rules of ethics and the
nondisclosure provisions herein, perform services solely in his or her capacity
as an outside attorney on behalf of any person or entity, even if such person or
entity competes with Qwest or sells goods or services similar to those Qwest
sells.

 

  (b) Non-solicitation of Employees. Notwithstanding any other provision of this
Agreement, Grantee shall immediately forfeit all rights under the Restricted
Stock Award, if, during the one-year period beginning on the date of Grantee’s
termination or employment, Grantee induces any employee of Qwest to leave
Qwest’s employment, and if the Committee, in its sole discretion, determines
that such actions by Grantee are detrimental to the Company.

 

  (c)

Nondisclosure. Grantee will not disclose outside of the Company or to any person
within the Company who does not have a legitimate business need to know, any
Confidential Information (as defined below) during Grantee’s employment with the
Company. Grantee will not disclose to anyone or make any use of any Confidential
Information of the Company after Grantee’s employment with the Company ends for
any reason, except as required by law after timely notice is given by Grantee to
the Company. This agreement not to disclose or use Confidential Information
means, among other things, that Grantee, for a period of 18 months beginning on
the effective date of the termination of Grantee’s employment with the Company
or any other Qwest entity for any reason, may not take or perform a job whose
responsibilities would likely lead Grantee to disclose or use Confidential
Information. Grantee acknowledges and agrees that the assumption and performance
of such responsibilities, in that situation, would likely result in the
disclosure or use of Confidential Information and would likely

 

3



--------------------------------------------------------------------------------

 

result in irreparable injury to the Company. Moreover, during Grantee’s
employment with the Company, Grantee shall not disclose or use for the benefit
of the Company, himself or any other person or entity any confidential or trade
secret information belonging to any former employer or other person or entity to
which Grantee owes a duty of confidence or nondisclosure of such information. If
a court determines that this provision is too broad, Grantee and Company agree
that the court shall modify the provision to the extent (but not more than is)
necessary to make the provision enforceable. “Confidential Information” is any
oral or written information not generally known outside of the Company,
including without limitation, trade secrets, intellectual property, software and
documentation, customer information (including, without limitation, customer
lists), company policies, practices and codes of conduct, internal analyses,
analyses of competitive products, strategies, merger and acquisition plans,
marketing plans, corporate financial information, information related to
negotiations with third parties, information protected by the Company’s
privileges (such as the attorney-client privilege), internal audit reports,
contracts and sales proposals, training materials, employment and personnel
records, performance evaluations, and other sensitive information. This
agreement does not relieve Grantee of any obligations Grantee has to the Company
under law. If Grantee fails to comply with the provisions of this paragraph,
Grantee shall immediately forfeit all rights under the Restricted Stock Award.
Nothing in this paragraph shall prevent or limit Grantee’s ability to provide
truthful responses to legitimate inquiries from governmental agencies.

 

  (d) Post-termination finding of Cause. Notwithstanding any other provision of
this Agreement, Grantee shall immediately forfeit all rights under the
Restricted Stock Award and shall repay to Company all proceeds from the vesting
or lapsing of the Award occurring after Grantee’s termination of employment, if,
within the two-year period beginning on Grantee’s termination date, the
Committee determines that Grantee, while employed by Company, engaged in conduct
constituting Cause (as defined by any employment agreement between Company and
Grantee, or if there is no employment agreement, as defined by the Plan).
Consistent with applicable law, any repayments shall include an interest factor
equal to the applicable federal short term interest rate pursuant to Internal
Revenue Code section 1274. Interest shall begin to accrue on the 31st day after
Grantee (or, if applicable, Grantee’s estate or beneficiary) received Company’s
written notification of its determination that such Cause exists or existed, and
shall continue to accrue until complete repayment is made to Company. This
provision shall not be effective after a Change in Control.

 

8. ENFORCEMENT OF RESTRICTIONS.

 

If a certificate or certificates representing Shares is issued, it shall bear
the following legend:

 

“The Shares of stock represented by this Certificate are subject to all of the
terms of a Restricted Stock Agreement between Qwest

 

4



--------------------------------------------------------------------------------

Communications International Inc. and the registered owner of this Certificate
(the “Agreement”) and to the terms of the Qwest Communications International
Inc. Equity Incentive Plan. Copies of the Agreement and the Plan are on file at
the office of the Company. The Agreement, among other things, limits the right
of the Owner to transfer the Shares represented hereby and provide in certain
circumstances that all or a portion of the Shares must be returned to the
Company.”

 

The Company may, in its sole discretion, require the Grantee to keep the
certificate, if any, representing the Unvested Shares, duly endorsed, in the
custody of the Company while the Unvested Shares are subject to the restrictions
contained in Section 2. The Company may, in its sole discretion, require that
the certificate, if any, representing the Unvested Shares, duly endorsed, be
held in the custody of a third party while the Unvested Shares are subject to
the restrictions contained in Section 3.

 

The Company’s Insider Trading Policy 110 requires that all Insiders must
pre-clear with the Law Department all proposed transactions in Qwest Securities
prior to transaction.

 

9. TAX WITHHOLDING.

 

Notwithstanding any Plan provision to the contrary, upon the vesting of any
portion of the Shares, the Company shall withhold from the Vested Shares a
number of Shares having a value equal to the minimum amount required to be
withheld under applicable federal, state and local income and other tax laws
(collectively, “Withholding Taxes”). In such case, the value of the Shares to be
withheld shall be based on the closing price of the Company’s common stock as
reported on the New York Stock Exchange on the date the amount of the
Withholding Taxes is determined (the “Tax Date”).

 

10. BINDING EFFECT.

 

This Agreement shall be binding upon the heirs, executors, administrators and
successors of the parties hereto.

 

11. WAIVER OF RIGHT TO JURY.

 

By signing this Agreement, Grantee voluntarily, knowingly and intelligently
waives any right he or she may have to a jury trial for all claims relating to
this Agreement and any other claim relating to Grantee’s employment with
Company. The Company also hereby voluntarily, knowingly, and intelligently
waives any right it might otherwise have to a jury trial for all claims relating
to this Agreement and any other claim relating to Grantee’s employment with the
Company.

 

12. GOVERNING LAW.

 

This Agreement shall be construed and interpreted in accordance with the laws of
the State of Delaware, without regard to the conflict of laws provisions of any
state. Any

 

5



--------------------------------------------------------------------------------

action to enforce this Agreement shall be brought in Colorado state or federal
district court and the parties waive any objection to the jurisdiction or venue
of such courts.

 

13. HEADINGS.

 

Headings are for the convenience of the parties and are not deemed to be part of
this Agreement.

 

14. EXECUTION.

 

This Agreement is voidable by the Company if the Grantee does not execute the
Agreement within thirty (30) days of execution by the Company.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the dates
set forth opposite their signatures to be effective as of the date and year
first written above.

 

              QWEST COMMUNICATIONS INTERNATIONAL INC. Date:             By:     
                   EVP – Chief Human Resources Officer               GRANTEE:
Date:              

 

6